DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
	Claims 1, 4, 7, 10, 13, and 16 have been amended, and claims 19 and 20 have been added. Claims 1-20 remain pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, for the following reason:

2.	Claims 1, 7 and 13 have been amended to recite, “tracking a number of opens of the email messages including each of the different dynamic content”. Referring to printed publication US 2020/0127957, paragraph [0071] does recite a CLIENT_APP_ID that allows tracking of email opens and clicks for a client, however this portion is interpreted as tracking whether an email message is opened at all and does not explicitly disclose tracking of the number of times the email message is opened. Therefore, it is submitted that this is insufficient to support the specific language currently included in the claims. 
	If Applicant believes that the specification does, in fact, provide support for this newly added limitation, Applicant is urged to cite where this support can be found. Alternatively, Applicant is urged to amend the claim language to be closer to the language provided in the specification.
	Claims 2-6, 8-12, and 14-20 are rejected in view of their respective dependencies from claims 1, 7 and 13.

Response to Arguments
3.	Applicant’s arguments with respect to the previously applied references, and specifically the Lackman reference, not teaching or disclosing “eliminating a further dynamic content that is performed poorly”, as amended in the independent claims, have been considered but are moot because the new ground of rejection does not rely on the Lackman reference for teaching this limitation specifically challenged in the argument. Specifically, it is the newly applied Zhang reference which is currently relied upon for expressly teaching elimination of content which demonstrates the poorest performance.
	The claims therefore remain rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martine et al. (US 2013/0110950) in view of Fielder et al. (US 2014/0379495) and in further view of Zhang (US 2019/0205901).

Regarding claim 1, Martine teaches a computerized method, at a dynamic publication system, for publishing dynamic content via email, the method including operations comprising at least: 
receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]); 
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including static content including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of the e-mail, [0071]), wherein the body includes one or more content hyperlinks to the dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]); 
receiving, via a network, requests for the dynamic content at a dynamic content server based on respective renderings of the email message on the recipient user devices wherein the href tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (The proxy server 52 receives the request (e.g., a content request), which was automatically transmitted from the recipient’s computer (terminal), once the electronic communication (e.g., e-mail) is opened (for example, by the user making a mouse click). The request is, for example, the image link associated with the create, and the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]); 
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (portions of the content are time relevant, in that they are generated when the electronic communication is activated, opened, or the like, [0045]; A campaign is selected for the non-responder md5, typically by selecting the “active” campaign among rotating campaigns, [0082]), the allocating the different dynamic content comprising: 
tracking a number of opens of the email messages including each of the different dynamic content (Each request, for example, a single from each intended recipient, received upon the opening of the e-mail, is cataloged in the request cache 43b, for example, for tracking purposes, by the entity providing the content of the e-mail, [0117]); and 
transmitting the dynamic content to at least one of the recipient user devices (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location I1 151 in replacement of the box 151a, [0116]).  
However, although Martine discloses use of batch e-mails in the prior art, Martine does not explicitly disclose transmitting the email message for delivery to a batch of recipient user devices, or transmitting the dynamic content to at least one of the batch recipient user devices.
Fielder teaches transmitting an email message by an email server for delivery to a batch of recipient user devices (the e-mail is part of a large-scale e-mail advertising distribution (e.g., more than one hundred thousand e-mails send), [0022]); and
transmitting dynamic content to at least one of the batch of recipient user devices (send the received advertising content to the second computing device 112, as shown in 226, so that the e-mail client 122 can retrieve and display the advertising image included in the e-mail 211, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize large-scale e-mail distribution in the system/method of Martine as suggested by Fielder in order for content providers to quickly and efficiently distribute information to a large number of recipients. One would be motivated to combine these teachings to provide real-time selection of the most current and appropriate content to the various recipients of an e-mail based on when each particular recipient opens the e-mail provided by the large-scale distribution.
However, Martine-Fielder do not explicitly disclose determining a performance level of a content item in the dynamic content, allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content, eliminating a further dynamic content that is performing poorly, or transmitting the highest-performing dynamic content to recipient user devices.
Zhang teaches allocating different dynamic content comprising:
determining a performance level of a content item in dynamic content (action analysis module 225 uses information stored in the action log to generate metrics for each of the content items. For example, metrics of each content item can include a click-through rate, an impression rate, total number of conversions, conversion rate, cost of conversion, total cost, and the like. Metrics represent the performance of each content item that was presented to a target audience, [0052]);
allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (the content component ranking module 210 selects an image content component having the highest prediction score, [0040]; the content component of each type that is associated with the highest metric is selected to be included in the additional content item 400D, [0058]); and
eliminating a further dynamic content that is performing poorly (eliminates a subset of content items in the pool that demonstrate the poorest performance, [0053]; determines that the worst performing content item in the pool is content item 400C. Therefore, content item 400C is discarded from the pool, [0055]); and
transmitting the highest-performing dynamic content to recipient user devices (selects a content component having the highest prediction score among all content components of the same type, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention rank and adjust content based on performance metrics in the system/method of Martine-Fielder as suggested by Zhang in order to optimize which content is provided to target users. One would be motivated to combine these teachings to eliminate content that is performing poorly while propagating content that is highly performing, thereby maximizing the effectiveness of the provided content.

Regarding claim 2, Martine teaches the method of claim 1, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (The unique identifier (UID) is, for example, the md5 hash (md5) corresponding to the e-mail of the intended recipient, [0110]; upon receiving the request (content request), at block 202, checks the received request to determine if the request has generated listing in the listing cache 43c, [0118]; The checking is performed as the home server (HS) 30 extracts the unique identifier (UID), [0119]).  

Regarding claim 3, Martine teaches the method of claim 2, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]) and receiving, from the personalization server, a content item ID (the creative corresponding to the creative identifier (CCID) in the image link is extracted and the data for the corresponding image (for example, the main image for the creative that includes the locations for the hot spots) is pulled from the imaging server (IS) 38, where its image is stored, and is sent back to the proxy server 52, [0116]); and 
based on the content item ID, making a new content determination (The listing text, that is returned to the home server (HS) 30 from the content server (CS) 34a, is assigned a particular key, corresponding to the new key created in the key cache 43a, [0130]; The listing text 250 includes a key, for example KEY 1, formed of the unique identifier (UID), for example, md5, the campaign identifier (CID), for example, “10191” and, the mailing identifier (MID), for example, “10000”, [0132]; This time may be, for example, two hours, whereby it will be needed to be refreshed, restarting the above described process, [0151]) and transmitting different content to the recipient device in response to an email message on the recipient device being opened (Should the electronic communication be closed and reopened at a subsequent time, it may have dynamic content different from the dynamic content when originally opened, [0047]).  

Regarding claim 4, Martine teaches the method of claim 2, wherein the operations further comprise making a new content determination after a persistence period expires (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).
	However, Martine does not explicitly disclose the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed.  
	Fielder teaches wherein operations further comprise making a new content determination after a persistence period expires, the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed (the proxy server 104 stores the updated cookie with a time to live (TTL) (e.g., validity time period), [0027]; the proxy server 104 may send the cached advertising content to the e-mail client 122 as long as the cookie associated with the identifier “ABC123” is valid, [0028]; the same image URL is returned to the e-mail client during the lifetime of a cookie, [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TTL in the system/method of Martine as suggested by Fielder in order to give users an opportunity to re-display content of interest. One would be motivated to combine these teachings to provide some time in case a user wishes to access dynamic content more than once during the lifetime of the content.

Regarding claim 5, Martine teaches the method of claim 4, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (The aforementioned identifiers are used in combination with other data to process the request and redirect the browser of the intended recipient (the user), when they activate one of the links of the creative, [0107]; The proxy server 52 is preprogrammed to send (for example, automatically) requests received from recipients (users) onward to the home server (HS) 30. With the request (content request) received in the home server (HS) 30, the creative corresponding to the creative identifier (CCID) in the image link is extracted, [0116]) and transmitting the content item to the recipient device via a content delivery network (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location l1 151, [0116]).  

Regarding claim 6, Martine teaches the method of claim 5, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The campaign identifier is matched with a corresponding campaign in a cache 43d, [0125]; Portions of the listing text are also stored in another cache, for example, a click cache 43d, [0133]) and utilizing the cached content item to enable a determination of the persistence period (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).  

Regarding claim 7, Martine teaches a dynamic publication system comprising: 
at least one processor for executing machine-readable instructions; and 
a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: 
receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]); 
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including static content including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of the e-mail, [0071]), wherein the body includes one or more content hyperlinks to the dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]); 
receiving, via a network, requests for the dynamic content at a dynamic content server based on respective renderings of the email message on the recipient user devices wherein the href tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (The proxy server 52 receives the request (e.g., a content request), which was automatically transmitted from the recipient’s computer (terminal), once the electronic communication (e.g., e-mail) is opened (for example, by the user making a mouse click). The request is, for example, the image link associated with the create, and the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]); 
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (portions of the content are time relevant, in that they are generated when the electronic communication is activated, opened, or the like, [0045]; A campaign is selected for the non-responder md5, typically by selecting the “active” campaign among rotating campaigns, [0082]), the allocating the different dynamic content comprising: 
tracking a number of opens of the email messages including each of the different dynamic content (Each request, for example, a single from each intended recipient, received upon the opening of the e-mail, is cataloged in the request cache 43b, for example, for tracking purposes, by the entity providing the content of the e-mail, [0117]); and 
transmitting the dynamic content to at least one of the recipient user devices (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location I1 151 in replacement of the box 151a, [0116]).  
However, although Martine discloses use of batch e-mails in the prior art, Martine does not explicitly disclose transmitting the email message for delivery to a batch of recipient user devices, or transmitting the dynamic content to at least one of the batch recipient user devices.
Fielder teaches transmitting an email message by an email server for delivery to a batch of recipient user devices (the e-mail is part of a large-scale e-mail advertising distribution (e.g., more than one hundred thousand e-mails send), [0022]); and
transmitting dynamic content to at least one of the batch of recipient user devices (send the received advertising content to the second computing device 112, as shown in 226, so that the e-mail client 122 can retrieve and display the advertising image included in the e-mail 211, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize large-scale e-mail distribution in the system/method of Martine as suggested by Fielder in order for content providers to quickly and efficiently distribute information to a large number of recipients. One would be motivated to combine these teachings to provide real-time selection of the most current and appropriate content to the various recipients of an e-mail based on when each particular recipient opens the e-mail provided by the large-scale distribution.
However, Martine-Fielder do not explicitly disclose determining a performance level of a content item in the dynamic content, allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content, eliminating a further dynamic content that is performing poorly, or transmitting the highest-performing dynamic content to recipient user devices.
Zhang teaches allocating different dynamic content comprising:
determining a performance level of a content item in dynamic content (action analysis module 225 uses information stored in the action log to generate metrics for each of the content items. For example, metrics of each content item can include a click-through rate, an impression rate, total number of conversions, conversion rate, cost of conversion, total cost, and the like. Metrics represent the performance of each content item that was presented to a target audience, [0052]);
allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (the content component ranking module 210 selects an image content component having the highest prediction score, [0040]; the content component of each type that is associated with the highest metric is selected to be included in the additional content item 400D, [0058]); and
eliminating a further dynamic content that is performing poorly (eliminates a subset of content items in the pool that demonstrate the poorest performance, [0053]; determines that the worst performing content item in the pool is content item 400C. Therefore, content item 400C is discarded from the pool, [0055]); and
transmitting the highest-performing dynamic content to recipient user devices (selects a content component having the highest prediction score among all content components of the same type, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention rank and adjust content based on performance metrics in the system/method of Martine-Fielder as suggested by Zhang in order to optimize which content is provided to target users. One would be motivated to combine these teachings to eliminate content that is performing poorly while propagating content that is highly performing, thereby maximizing the effectiveness of the provided content.

Regarding claim 8, Martine teaches the system of claim 7, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (The unique identifier (UID) is, for example, the md5 hash (md5) corresponding to the e-mail of the intended recipient, [0110]; upon receiving the request (content request), at block 202, checks the received request to determine if the request has generated listing in the listing cache 43c, [0118]; The checking is performed as the home server (HS) 30 extracts the unique identifier (UID), [0119]).  

Regarding claim 9, Martine teaches the system of claim 8, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]) and receiving, from the personalization server, a content item ID (the creative corresponding to the creative identifier (CCID) in the image link is extracted and the data for the corresponding image (for example, the main image for the creative that includes the locations for the hot spots) is pulled from the imaging server (IS) 38, where its image is stored, and is sent back to the proxy server 52, [0116]); and 
based on the content item ID, making a new content determination (The listing text, that is returned to the home server (HS) 30 from the content server (CS) 34a, is assigned a particular key, corresponding to the new key created in the key cache 43a, [0130]; The listing text 250 includes a key, for example KEY 1, formed of the unique identifier (UID), for example, md5, the campaign identifier (CID), for example, “10191” and, the mailing identifier (MID), for example, “10000”, [0132]; This time may be, for example, two hours, whereby it will be needed to be refreshed, restarting the above described process, [0151]) and transmitting different content to the recipient device in response to an email message on the recipient device being opened (Should the electronic communication be closed and reopened at a subsequent time, it may have dynamic content different from the dynamic content when originally opened, [0047]).  

Regarding claim 10, Martine teaches the system of claim 8, wherein the operations further comprise making a new content determination after a persistence period expires (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).
	However, Martine does not explicitly disclose the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed.  
	Fielder teaches wherein operations further comprise making a new content determination after a persistence period expires, the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed (the proxy server 104 stores the updated cookie with a time to live (TTL) (e.g., validity time period), [0027]; the proxy server 104 may send the cached advertising content to the e-mail client 122 as long as the cookie associated with the identifier “ABC123” is valid, [0028]; the same image URL is returned to the e-mail client during the lifetime of a cookie, [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TTL in the system/method of Martine as suggested by Fielder in order to give users an opportunity to re-display content of interest. One would be motivated to combine these teachings to provide some time in case a user wishes to access dynamic content more than once during the lifetime of the content.

Regarding claim 11, Martine teaches the system of claim 10, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (The aforementioned identifiers are used in combination with other data to process the request and redirect the browser of the intended recipient (the user), when they activate one of the links of the creative, [0107]; The proxy server 52 is preprogrammed to send (for example, automatically) requests received from recipients (users) onward to the home server (HS) 30. With the request (content request) received in the home server (HS) 30, the creative corresponding to the creative identifier (CCID) in the image link is extracted, [0116]) and transmitting the content item to the recipient device via a content delivery network (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location l1 151, [0116]).  

Regarding claim 12, Martine teaches the system of claim 11, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The campaign identifier is matched with a corresponding campaign in a cache 43d, [0125]; Portions of the listing text are also stored in another cache, for example, a click cache 43d, [0133]) and utilizing the cached content item to enable a determination of the persistence period (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).  

Regarding claim 13, Martine teaches a non-transitory, machine-readable medium containing instructions which, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising, at least: 
receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]); 
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including static content including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of the e-mail, [0071]), wherein the body includes one or more content hyperlinks to the dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]); 
receiving, via a network, requests for the dynamic content at a dynamic content server based on respective renderings of the email message on the recipient user devices wherein the href tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (The proxy server 52 receives the request (e.g., a content request), which was automatically transmitted from the recipient’s computer (terminal), once the electronic communication (e.g., e-mail) is opened (for example, by the user making a mouse click). The request is, for example, the image link associated with the create, and the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]); 
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (portions of the content are time relevant, in that they are generated when the electronic communication is activated, opened, or the like, [0045]; A campaign is selected for the non-responder md5, typically by selecting the “active” campaign among rotating campaigns, [0082]), the allocating the different dynamic content comprising: 
tracking a number of opens of the email messages including each of the different dynamic content (Each request, for example, a single from each intended recipient, received upon the opening of the e-mail, is cataloged in the request cache 43b, for example, for tracking purposes, by the entity providing the content of the e-mail, [0117]); and 
transmitting the dynamic content to at least one of the recipient user devices (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location I1 151 in replacement of the box 151a, [0116]).  
However, although Martine discloses use of batch e-mails in the prior art, Martine does not explicitly disclose transmitting the email message for delivery to a batch of recipient user devices, or transmitting the dynamic content to at least one of the batch recipient user devices.
Fielder teaches transmitting an email message by an email server for delivery to a batch of recipient user devices (the e-mail is part of a large-scale e-mail advertising distribution (e.g., more than one hundred thousand e-mails send), [0022]); and
transmitting dynamic content to at least one of the batch of recipient user devices (send the received advertising content to the second computing device 112, as shown in 226, so that the e-mail client 122 can retrieve and display the advertising image included in the e-mail 211, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize large-scale e-mail distribution in the system/method of Martine as suggested by Fielder in order for content providers to quickly and efficiently distribute information to a large number of recipients. One would be motivated to combine these teachings to provide real-time selection of the most current and appropriate content to the various recipients of an e-mail based on when each particular recipient opens the e-mail provided by the large-scale distribution.
However, Martine-Fielder do not explicitly disclose determining a performance level of a content item in the dynamic content, allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content, eliminating a further dynamic content that is performing poorly, or transmitting the highest-performing dynamic content to recipient user devices.
Zhang teaches allocating different dynamic content comprising:
determining a performance level of a content item in dynamic content (action analysis module 225 uses information stored in the action log to generate metrics for each of the content items. For example, metrics of each content item can include a click-through rate, an impression rate, total number of conversions, conversion rate, cost of conversion, total cost, and the like. Metrics represent the performance of each content item that was presented to a target audience, [0052]);
allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (the content component ranking module 210 selects an image content component having the highest prediction score, [0040]; the content component of each type that is associated with the highest metric is selected to be included in the additional content item 400D, [0058]); and
eliminating a further dynamic content that is performing poorly (eliminates a subset of content items in the pool that demonstrate the poorest performance, [0053]; determines that the worst performing content item in the pool is content item 400C. Therefore, content item 400C is discarded from the pool, [0055]); and
transmitting the highest-performing dynamic content to recipient user devices (selects a content component having the highest prediction score among all content components of the same type, [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention rank and adjust content based on performance metrics in the system/method of Martine-Fielder as suggested by Zhang in order to optimize which content is provided to target users. One would be motivated to combine these teachings to eliminate content that is performing poorly while propagating content that is highly performing, thereby maximizing the effectiveness of the provided content.

Regarding claim 14, Martine teaches the medium of claim 13, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (The unique identifier (UID) is, for example, the md5 hash (md5) corresponding to the e-mail of the intended recipient, [0110]; upon receiving the request (content request), at block 202, checks the received request to determine if the request has generated listing in the listing cache 43c, [0118]; The checking is performed as the home server (HS) 30 extracts the unique identifier (UID), [0119]).  

Regarding claim 15, Martine teaches the medium of claim 14, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (the proxy server 52, for example, automatically passes the request to home server (HS) 30, [0116]) and receiving, from the personalization server, a content item ID (the creative corresponding to the creative identifier (CCID) in the image link is extracted and the data for the corresponding image (for example, the main image for the creative that includes the locations for the hot spots) is pulled from the imaging server (IS) 38, where its image is stored, and is sent back to the proxy server 52, [0116]); and 
based on the content item ID, making a new content determination (The listing text, that is returned to the home server (HS) 30 from the content server (CS) 34a, is assigned a particular key, corresponding to the new key created in the key cache 43a, [0130]; The listing text 250 includes a key, for example KEY 1, formed of the unique identifier (UID), for example, md5, the campaign identifier (CID), for example, “10191” and, the mailing identifier (MID), for example, “10000”, [0132]; This time may be, for example, two hours, whereby it will be needed to be refreshed, restarting the above described process, [0151]) and transmitting different content to the recipient device in response to an email message on the recipient device being opened (Should the electronic communication be closed and reopened at a subsequent time, it may have dynamic content different from the dynamic content when originally opened, [0047]).  

Regarding claim 16, Martine teaches the medium of claim 14, wherein the operations further comprise making a new content determination after a persistence period expires (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).
	However, Martine does not explicitly disclose the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed.  
	Fielder teaches wherein operations further comprise making a new content determination after a persistence period expires, the persistence period being a period of time during which a mapping of a particular href and img tag set to a particular content item is fixed (the proxy server 104 stores the updated cookie with a time to live (TTL) (e.g., validity time period), [0027]; the proxy server 104 may send the cached advertising content to the e-mail client 122 as long as the cookie associated with the identifier “ABC123” is valid, [0028]; the same image URL is returned to the e-mail client during the lifetime of a cookie, [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TTL in the system/method of Martine as suggested by Fielder in order to give users an opportunity to re-display content of interest. One would be motivated to combine these teachings to provide some time in case a user wishes to access dynamic content more than once during the lifetime of the content.
  
Regarding claim 17, Martine teaches the medium of claim 16, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (The aforementioned identifiers are used in combination with other data to process the request and redirect the browser of the intended recipient (the user), when they activate one of the links of the creative, [0107]; The proxy server 52 is preprogrammed to send (for example, automatically) requests received from recipients (users) onward to the home server (HS) 30. With the request (content request) received in the home server (HS) 30, the creative corresponding to the creative identifier (CCID) in the image link is extracted, [0116]) and transmitting the content item to the recipient device via a content delivery network (The data for the image is sent onward to the e-mail client for placement into the template 150 in the image location l1 151, [0116]).  

Regarding claim 18, Martine teaches the medium of claim 17, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The campaign identifier is matched with a corresponding campaign in a cache 43d, [0125]; Portions of the listing text are also stored in another cache, for example, a click cache 43d, [0133]) and utilizing the cached content item to enable a determination of the persistence period (The click cache 43d is may be programmed to expire in a predetermined time period. This time may be, for example, approximately two hours, wherein it will need to be refreshed, [0151]).  

Regarding claim 19, Martine teaches the method of claim 1, wherein the allocating, in real-time, different dynamic content to different recipient user devices comprises performing a new content determination for each request from a particular user such that different content is delivered to a client device of the particular user each time an email message is opened (This filtration step avoids the same campaign being sent twice to the particular md5, and in particular, the user associated with the e-mail address associated with the md5, [0090]).  

Regarding claim 20, Martine does not explicitly disclose the method of claim 1, wherein the allocating, in real-time, different dynamic content to different recipient user devices comprises persisting the dynamic content determination for a period of time such that an email message to a particular user will render same content for during the period of time.
	Fielder teaches wherein allocating, in real-time, different dynamic content to different recipient user devices comprises persisting a dynamic content determination for a period of time such that an email message to a particular user will render same content for during the period of time (the proxy server 104 stores the updated cookie with a time to live (TTL) (e.g., validity time period), [0027]; the proxy server 104 may send the cached advertising content to the e-mail client 122 as long as the cookie associated with the identifier “ABC123” is valid, [0028]; the same image URL is returned to the e-mail client during the lifetime of a cookie, [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TTL in the system/method of Martine as suggested by Fielder in order to give users an opportunity to re-display content of interest. One would be motivated to combine these teachings to provide some time in case a user wishes to access dynamic content more than once during the lifetime of the content.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jain et al.		US 10,310,699 – determining and removing unpopular content from a content page based click history data.

Shen et al.		US 2004/0204983 -  monitoring advertisement performance scores and removing certain poorly performing ads.

Maltese et al.		US 2015/0370451 – monitoring performance of content and removing unpopular content from subsequent sending.

Friggeri et al.		US 2017/0185912 – eliminating, or reducing, the number of unpopular content items from a content feed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451